Case 6:19-cv-00018-PGB-DCI Document 20 Filed 01/22/19 Page 1 of 1 PageID 125




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

BLAINE MARTIN,

                       Plaintiff,

v.                                                              Case No: 6:19-cv-18-Orl-22DCI

EXPERIAN INFORMATION
SOLUTIONS, INC., AMERICAN
EXPRESS BANK, FSB and EQUIFAX
INFORMATION SERVICES LLC,

                       Defendants.



                                            ORDER

        Upon the Court's own motion, based upon the review of the file in this case, the

undersigned Judge determines the interests of justice would be served by recusal from this case

because a member of the Judge's family has a financial interest in an entity that has an interest in

this action.

        DONE and ORDERED in Chambers, in Orlando, Florida on January 22, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party
Division Manager
